DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-9, 11-23, 25, 27, 28, and 31-33 are pending, claims 3, 4, 7, 8, 15-21, 23, and 32 have been withdrawn from consideration, and claims 1, 2, 5, 6, 9, 11-14, 22, 25, 27, 28, 31, and 33 are currently under consideration for patentability under 37 CFR 1.104.  Previous objections to the drawings have been withdrawn in light of Applicant’s amendments.  New rejection to claims 1 and 33, and response to arguments found below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5, 6, 9, 11-13, 22, 25, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lau et al. (U.S. 2008/0306335) in view of Fels et al. (U.S. 2013/0274548) and Feuer et al. (U.S. 2013/0102843).
With respect to claim 1, Lau et al. teaches an apparatus for harvesting a vessel from a body, comprising: 
a cannula (para [0007], 30) having a dissector (162, FIG. 7) for advancing along the vessel to create a tunnel, the dissector having a transparent portion (para [0077]); and 

However, Lau et al. does not teach a second imaging device.
With respect to claim 1, Fels et al. teaches an apparatus for harvesting a vessel from a body, comprising: 
a first imaging device (5);
a cannula (2) having a dissector (10) for advancing along the vessel to create a tunnel, the dissector having a transparent portion (para [0050]) wherein the cannula comprises a lumen housing the first imaging device (4); 
a tool (7) moveably coupled to the cannula (para [0068]), wherein the tool is configured to separate a pediculated vessel having at least a segment of the vessel and a pedicle around the segment of the vessel from surrounding tissue (FIG. 4), and wherein at least a part of the tool is visible through the transparent portion of the dissector during use of the tool (FIG. 4); and
a second imaging device (15, para [0079]) having a distal end, wherein the first imaging device is configured for visualization of tissue dissection by the dissector, and the second imaging device is configured for visualization of an operation being performed by the energy tool (intended use); 
With respect to claim 1, Feuer et al. teaches a piercing tool with first and second imaging devices (415, FIG. 6 for example).  Modifying the first and second imaging devices of Fels et al. to utilize this configuration would result in an axis extending from the distal end of the second imaging device to the energy tool transverses the transparent portion of the dissector during use of the energy tool.

Further, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to configure the first and second imaging devices as taught by Fels et al. in the linear configuration as taught by Feuer et al. because there are only a finite number of configurations for placing two imaging devices on an in vivo medical tool and one of ordinary skill in the art could have pursued the configuration of Feuer et al. with a reasonable expectation of success.
With respect to claim 2, Lau et al. teaches the energy tool has a retracted position (FIG. 7) and an extended position (axial movement, para [0077]).
With respect to claim 5, Lau et al. teaches the energy tool is steerable (para [0077]).
With respect to claim 6, Lau et al. teaches the energy has an arcuate tip, a blunt tip, or a spatulate tip (FIG. 7, para [0077]).
With respect to claim 9, Lau et al. teaches the energy tool is rotatable to modify its orientation with respect to a longitudinal axis of the cannula (para [0077]).
With respect to claim 11, Lau et al. teaches a retractor (164) moveably coupled to the cannula, wherein the retractor is configured to engage with the pediculated vessel (para [0077]).
With respect to claim 12, Lau et al. teaches an imaging device (168), wherein the retractor is moveable to a position distal to a distal end of the imaging device (FIG. 7, para [0077]).
With respect to claim 13, Lau et al. teaches the cannula has a first side and a second side opposite from the first side, and wherein retractor is located closer to the first side of the cannula than to the second side of the cannula, and the energy tool is located closer to the second side of the cannula than to the first side of the cannula (FIG. 7).
With respect to claim 22, Lau et al. teaches the energy tool is configured to provide radiofrequency energy for tissue separation and/or sealing (para [0097]).
With respect to claim 25, Lau et al. teaches the energy tool is located distal to a distal end of the lumen (FIG. 7, para [0077]).
With respect to claim 27, Lau et al. teaches the first imaging device comprises an endoscope (168).

Claims 1 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fels et al. (U.S. 2013/0274548) in view of Lin (U.S. 2011/0046624) and Feuer et al. (U.S. 2013/0102843).
With respect to claim 1, Fels et al. teaches an apparatus for harvesting a vessel from a body, comprising: 
a first imaging device (5);
a cannula (2) having a dissector (10) for advancing along the vessel to create a tunnel, the dissector having a transparent portion (para [0050]) wherein the cannula comprises a lumen housing the first imaging device (4); 
a tool (7) moveably coupled to the cannula (para [0068]), wherein the tool is configured to separate a pediculated vessel having at least a segment of the vessel and a pedicle around the segment of the vessel from surrounding tissue (FIG. 4), and wherein at least a part of the tool is visible through the transparent portion of the dissector during use of the tool (FIG. 4); and
a second imaging device (15, para [0079]) having a distal end, wherein the first imaging device is configured for visualization of tissue dissection by the dissector, and the second imaging device is configured for visualization of an operation being performed by the energy tool (intended use); 
However, Fels et al. does not teach the tool is an energy tool.  Fels et al. further does not teach the specific configuration of the first and second imaging devices.
With respect to claim 1, Lin teaches an analogous apparatus for harvesting a vessel from a body, comprising:
an energy tool (14) moveably coupled to the cannula (para [0042]), wherein the energy tool is configured to separate a pediculated vessel having at least a segment of the vessel and a pedicle around the segment of the vessel from surrounding tissue (para [0047]).
With respect to claim 1, Feuer et al. teaches a piercing tool with first and second imaging devices (415, FIG. 6 for example).  Modifying the first and second imaging devices of Fels et al. to utilize this configuration would result in an axis extending from the distal end of the second imaging device to the energy tool transverses the transparent portion of the dissector during use of the energy tool.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the tool of Fels et al. to instead use the energy tool of Lin in order to provide a means of clamping, cutting, and sealing a vessel (para [0047] of Lin).
Further, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to configure the first and second imaging devices as taught by Fels et al. in the linear configuration as taught by Feuer et al. because there are only a finite number of configurations for placing two imaging devices on an in vivo medical tool and one of ordinary skill in the art could have pursued the configuration of Feuer et al. with a reasonable expectation of success.
With respect to claim 33, Fels et al. teaches an apparatus for harvesting a vessel from a body, comprising: 
a first imaging device (5);
a cannula (2) having a dissector (10) for advancing along the vessel to create a tunnel, the dissector having a transparent portion (para [0050]) wherein the cannula comprises a lumen housing the first imaging device (4); 

a second imaging device (15, para [0079]) having a distal end, wherein the first imaging device is configured for visualization of tissue dissection by the dissector, and the second imaging device is configured for visualization of an operation being performed by the energy tool (intended use); 
wherein the apparatus has a central axis extending along a longitudinal length of the apparatus, the dissector is located at a first longitudinal axis offset from the central axis, wherein the second longitudinal axis is different from the first longitudinal axis (FIG. 4).
However, Fels et al. does not teach the tool is an energy tool.  Fels et al. further does not teach the specific configuration of the first and second imaging devices.
With respect to claim 33, Lin teaches an analogous apparatus for harvesting a vessel from a body, comprising:
an energy tool (14) moveably coupled to the cannula (para [0042]), wherein the energy tool is configured to separate a pediculated vessel having at least a segment of the vessel and a pedicle around the segment of the vessel from surrounding tissue (para [0047]).
With respect to claim 33, Feuer et al. teaches a piercing tool with first and second imaging devices (415, FIG. 6 for example).  Modifying the first and second imaging devices of Fels et al. to utilize this configuration would result in an axis extending from the distal end of the second imaging device to the energy tool transverses the transparent portion of the dissector during use of the energy tool.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the tool of Fels et al. to instead use the energy tool of Lin in order to provide a means of clamping, cutting, and sealing a vessel (para [0047] of Lin).
.

Claims 14 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lau et al. (U.S. 2008/0306335) in view of Fels et al. (U.S. 2013/0274548) and Feuer et al. (U.S. 2013/0102843 as applied to claim 1 above and further in view of Lunsford (U.S. 2008/0103365).
Lau et al. teaches an apparatus as set forth above.  However, Lau et al. does not teach the retractor is configured to deflect away from a longitudinal axis of the apparatus as the retractor moves from a retracted position to an extended position.
With respect to claim 14, Lunsford teaches an n analogous apparatus for harvesting a vessel from a body wherein the retractor is configured to deflect away from a longitudinal axis of the apparatus as the retractor moves from a retracted position to an extended position (FIG. 2A, see also FIG. 4b).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the retractor of Lau et al. to utilize the deflecting retractor as taught by Lunsford et al. in order to provide a means to urge the vein away from the axis of the cannula, causing the side branch to be isolated and exposed to a surgical tool (para [0006] of Lunsford).
With respect to claim 31, Lau et al. teaches the energy tool is located at a second longitudinal axis offset from the central axis (FIG. 7).

With respect to claim 31, Lunsford teaches the apparatus has a central axis extending along a longitudinal length of the apparatus, the dissector is located at a first longitudinal axis offset from the central axis (FIG. 12b).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the dissector of Lau et al. to utilize the offset tip as taught by Lunsford in order to allow a maximal visual field to be viewed by the surgeon via the endoscope (para [0080] of Lunsford).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795